[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO QUASH
CT Page 6515
Currently before the court is the defendant's motion to quash the plaintiff's subpoena duces tecum dated December 17, 1999. This action arises out of an alleged injury caused by the sudden stop of a bus owned by the defendant, H.N.S. Management Co. doing business as Connecticut Transit Authority. At the time of the incident, the bus was operated by Mr. Brisford Smith as an agent and employee of H.N.S. Management Co. and allegedly within the scope of his agency and employment. The plaintiff, Deborah Taylor, a passenger on the bus, alleges that she sustained injuries when she was caused to fall from her seat due to the sudden stop made by the driver, Mr. Smith.
The defendant objects to each item requested pursuant to the subpoena. The requests relevant to the instant motion include: (1) "Any and all training, safety and operational materials, handouts, documents, video tapes and records for bus operators during the time of Mr. Brisford Smith's employment at CT Transit"; (2) "Mr. Brisford Smith's personnel file and performance review documentation, including, but not limited to, any and all accident reports, complaints, positive and negative performance reviews"; and (3) "Contracts or agreements between H.N.S. Management and the State of Connecticut."1
The defendant moves to quash the plaintiff's requests on the grounds that the subpoena is overbroad and seeks information which is irrelevant, immaterial and not reasonably calculated to lead to the discovery of permissible evidence. In addition, the defendant argues that the requests are overly burdensome, vague and seek information beyond the scope of permissible discovery. Specifically, the defendant argues that the request for Smith's personnel file is not specific and not tailored to meet a legitimate and demonstrative need for such information. Furthermore, the plaintiff has not set forth the issue in the present case to which such information will relate.
First, with regard to the plaintiff's request for any and all training, safety and operational materials, handouts, documents, video tapes and records for bus operators during the time of Mr. Brisford Smith's employment at Connecticut Transit, the motion to quash is denied but shall be limited to discovery and production of items directly related and confined to H.N.S. training as to a driver's responsibilities and standard operating procedure in a situation similar to that which the instant facts present. It is further limited to the portion of time directly preceding the sudden stop and during the sudden stop.
Second, the defendant's motion to quash the plaintiff's request for Mr. CT Page 6516 Brisford Smith's personnel file and performance review documentation, including, but not limited to, any and all accident reports, complaints, positive and negative performance reviews is denied but limited to discovery and production of documents dated prior to October 27, 1997, the date of the incident, and further limited to any and all reports, complaints and reviews relating to Mr. Smith's driving record and ability to operate a bus in his capacity as an employee and agent of H.N.S. Management Corp.
Finally, the defendant's motion to quash the plaintiff's request for contracts and agreements between the State of Connecticut and H.N.S. Management, Inc. is denied.2
BY THE COURT
Hon. Andre M. Kocay, J.